Citation Nr: 1213362	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-27 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for heart disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from November 1947 to September 1949.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of this case belongs to the RO in Portland, Oregon.

A note in the file indicates that the Veteran failed to appear for a December 2011 Board hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical evidence, or credible lay evidence, that hearing loss was present in service, that hearing loss disability was demonstrated to a compensable degree within a year of discharge from service, or that there is a nexus or link between a current bilateral hearing loss disability and the Veteran's active service.

2.  Tinnitus was not shown in service or within a year of discharge from service, and neither competent medical evidence, nor competent and credible lay evidence, establishes a nexus or link between tinnitus and the Veteran's active military service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in November 2008 the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the November 2008 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  In November 2008 the Veteran underwent a VA examination that addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate.  The November 2008 VA examiner elicited information concerning the Veteran's military service, and the noise exposure received during and subsequent to service.  The opinion considered the pertinent evidence of record, and included a specific reference to the Veteran's service treatment records; a supporting rationale for the opinion was provided.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.



Laws and regulations

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for hearing loss and tinnitus (as organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has hearing loss and tinnitus as a result of exposure to the loud noise of rockets and big guns being fired off a ship during service.  The Veteran has indicated that he repaired runways during service.

The Veteran's November 1947 service entrance examination noted that the Veteran's ears were normal and indicated bilateral whisper test results of 15/15; there was no audiological testing.  The Veteran's service treatment records are negative for any recorded evidence of complaints, treatment, or diagnoses of tinnitus or of any hearing loss.  An August 1949 Report of Medical Survey did not contain specific findings pertaining to the Veteran's ears or hearing ability.

At an October 1949 VA examination the Veteran complained of chest pain and nervousness but did not make complaints related to hearing loss or tinnitus.  The Veteran's ears were normal.

The Veteran was provided with a VA examination in November 2008 to assess the etiology of his tinnitus and bilateral hearing loss.  At the examination, the Veteran indicated that he had had "some" hearing loss in service and had had a "little bit" of tinnitus during service.  He also stated that he had been aware of his hearing problems for years but was not quite sure when his tinnitus had started.  He related that he had repaired runways during service and had engaged in civilian occupations including working in a plywood mill loading plywood into a grinder.  He denied hunting with a gun.  Audiological testing established the fact that the Veteran had bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  The November 2008 VA examiner indicated, after providing the medical basis for the opinion, that the Veteran's hearing loss was not caused by noise exposure in service.  The examiner also indicated that the Veteran's tinnitus was not characteristic of tinnitus associated with the effects of noise exposure.  

As the Veteran's ears were evaluated as normal on examination for enlistment into service, the presumption of soundness on induction attaches as to right and left ear hearing loss.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Board observes that neither tinnitus nor chronic hearing loss, nor chronic clinically significant change in hearing ability, was demonstrated during active service or within the first year of discharge from such service.  In fact, the first reports of symptoms leading to the diagnoses of hearing loss and tinnitus are not of record until 2008, decades following service.  A medical opinion was obtained in an effort to determine whether there was any association between the Veteran's time in service and his tinnitus and bilateral hearing loss, but the VA examiner did not conclude that the current disabilities either began during or were otherwise caused by the Veteran's military service.  Additionally, no competent medical opinion is of record that has even suggested that either hearing loss or tinnitus was caused by the Veteran's military service.  

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing noise exposure and hearing loss and tinnitus during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, the Board does not dispute the fact that the Veteran was exposed to loud noise in service.  Further, the Board acknowledges that the Veteran is competent to report that he experiences ringing in his ears which is the clinical feature of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

With regard to the disabilities on appeal, the Board finds that the Veteran's statements as to continuity of symptomatology since service are not credible (See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  In this regard, the Board notes that the Veteran made no complaints related to hearing loss or tinnitus during service or at his November 1949 VA examination undertaken shortly following service.  Thus, the Board does not find that the Veteran's lay statements are sufficient to establish continuity of symptomatology.

Additionally, there is no indication that the Veteran has the necessary medical training to provide a probative opinion on a complex medical matter such as whether he has hearing loss or tinnitus is a result of noise exposure during his military service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   In this regard, the Board again notes that the November 2008 VA examiner specifically indicated that the Veteran's tinnitus was not characteristic of tinnitus associated with noise exposure.

In sum, the criteria for service connection for tinnitus and bilateral hearing loss have not been met.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

As for service connection for heart disability, a September 18, 2008 VA History and Physical note indicated that the Veteran "was seen in the hospital for HTN and chest pain and weakness" for over a week; it appears that the hospitalization was at "Sky Lakes Hospital in 5/08."  It was noted that testing during the hospitalization included an EKG which showed left ventricular hypertrophy.  These records are not associated with the claims file.  Further, a September 2007 VA "telephone call" note indicated that the Veteran was scheduled to undergo (in early October of that year) an echocardiogram "at Roseburg and Pulm function tests at White City."  As it appears that medical records are outstanding and not associated with the Veteran's claims file, an effort to obtain those records should be made.

While it appears that not all pertinent medical records are associated with the claims file, the Board finds that it is not necessary, at this time, to schedule the Veteran for a VA examination to address the medical matters presented by the service connection for heart disability claim.  In this regard, the Board notes that the service treatment records contain no complaints or treatment for heart disability, and none of the service treatment records concerning the Veteran's chest problems mention any heart disability-related findings.  Further, the Veteran's cardiovascular system was normal on the October 1949 VA examination conducted shortly following service.  If, however, development completed in connection with this remand so warrants, the AOJ should schedule the Veteran for additional VA examinations.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request that he furnish the names, addresses, and dates of his hospitalization at "Sky Lakes" from whom he purportedly received treatment for heart disability-related disorders.  After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of the hospitalization and associate them with the claims file.

2.  The AOJ should request all VA medical records pertaining to treatment of the Veteran's heart disability (not already of record) dated before June 2007 and after December 2008 and associate them with the record.

3.  The AOJ should review all additional records received, and if they suggest further development as to the issue of service connection for heart disability (for example, a VA examination), arrange for such development.

4.  The AOJ should then, based on all the evidence of record, readjudicate the issue of entitlement to service connection for heart disability.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


